DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 10/06/2021. In response to the RCE, the amendments and remarks filed on 09/07/2021 have been entered. In the current amendments, claims 1, 9, 11, and 19 are amended. Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Applicant is advised that should claims 1 and 11 be found allowable, claims 1 and 11  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1 and 11 recites “run two networks in parallel to render one or more three-dimensional images in which viewpoints may be changed” (emphasis added); however, this limitation lacks clarity because the usage of “may be” renders uncertain whether the limitation requires that the “viewpoints” are changed or not. For examination purposes, “run two networks in parallel to render one or more three-dimensional images in which viewpoints may be changed” has been interpreted as “run two networks in parallel to render one or more three-dimensional images in which viewpoints have possibilities of being changed” in claims 1 and 11. 
Each dependent claim is rejected based on the same rationale as the claim from which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“BLASX: A High Performance Level-3 BLAS Library for Heterogeneous Multi-GPU Computing”; hereinafter “Wang et al.”) in view of Chi et al. (“PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory”) in view of Im et al. (“GENERATIVE ADVERSARIAL PARALLELIZATION”) and further in view of Xiaolong Wang and Abhinav Gupta (“Generative Image Modeling Using Style and Structure Adversarial Networks”; hereinafter “Wang-2”).
Regarding Claim 1,
Wang et al. teaches A graphics multiprocessor comprising (Fig. 2 and pg. 5 second full paragraph: “Our scheduling runtime achieves three specific goals: the proper load balancing on heterogeneous multi-GPUs and multi-CPUs, the efficient communication with locality aware scheduling and the sufficient overlapping of computation and communication” teach a graphics multiprocessor system with multiple GPUs): 
...an instruction unit to dispatch instructions in the stream of instructions for execution (pg. 5 last full paragraph to pg. 6: “Reservation Station (RS): a buffer designed to hold the upcoming tasks for a GPU. The runtime conducts work stealing and priority scheduling on it. Each slot of a RS conveys a task priority, a task metadata, and a stream index” and pg. 6 fifth to sixth full paragraphs: “The CUDA stream is sequential operations executed in the issued order on the GPU...the RS directly maps top 4 prioritized tasks onto 4 CUDA streams” teach a reservation station (corresponds to instruction unit) that maps (dispatches) tasks (instructions) onto CUDA streams for execution); 
a general-purpose graphics processing compute block comprising a plurality of graphics processing cores, the graphics processing cores comprising a plurality of execution units to execute the instructions (Fig. 2 teaches multiple general-purpose graphics processing compute blocks, each block comprising graphics processing cores, which comprise a plurality of GPUs (executive units) that execute instructions in the tasks); and 
a processor to (Fig. 4 teaches the system contains a CPU and GPUs, which all can correspond to a processor).
Wang et al. does not appear to explicitly teach an instruction cache to receive a stream of instructions.
However, Chi et al. teaches an instruction cache to receive a stream of instructions (Table IV teaches the system’s configuration includes L1 I Cache (instruction cache) to receive instructions).
Wang et al. and Chi et al. are analogous art to the claimed invention because they are directed to neural network implementations.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate an instruction cache to receive a stream of instructions as taught by Chi et al. to the disclosed invention of Wang et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to introduce a software-hardware interface framework in which neural network mapping and data allocation are optimized during compile time to support switching full function (FF) subarrays between 
Wang et al. in view of Chi et al. does not appear to explicitly teach generate synthetic data for a generative adversarial network (GAN) using the plurality of execution units.
However, Im et al. teaches generate synthetic data for a generative adversarial network (GAN) using the plurality of execution units (pg. 3 last full paragraph: “We call our proposed method generative adversarial parallelization (GAP)...GAP can be applied to DCGAN or GRAN, or we can even apply GAP on several types of GANs simultaneously. Say, we have four GPUs available on which to parallelize models. We can allocate two GPUs for DCGANs and the remaining two GPUs for GRANs” teaches using multiple GPUs (execution units) to implement parallel generative adversarial networks; pg. 2 second full paragraph: “A GAN consists of a generator G and discriminator D, both parameterized as feed-forward neural networks. The goal of the generator is to generate samples that fool the discriminator from thinking that those samples are from the data distribution” teaches a generative adversarial network contains a generator G that generates samples (generated samples correspond to synthetic samples) that aim to fool the discriminator).
Wang et al., Chi et al., and Im et al. are analogous art to the claimed invention because they are directed to neural network implementations.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate generate synthetic data for a generative adversarial network (GAN) using the plurality of execution units as taught by Im et al. to the disclosed invention of Wang et al. in view of Chi et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage the advantages of GPUs for implementation of parallel generative adversarial networks, noting that “Graphics Processing Units, (GPUs) have played a fundamental role in advancing deep learning, in 
Wang et al. in view of Chi et al. in view of Im et al. does not appear to explicitly teach run two networks in parallel to render one or more three-dimensional images in which viewpoints may be changed. 
However, Wang-2 teaches run two networks in parallel to render one or more three-dimensional images in which viewpoints may be changed (pg. 320 first full paragraph: “we first learn the Style-GAN and Structure-GAN in an independent manner. We use the NYUv2 RGBD dataset [14] with more than 200K frames for learning the initial networks. We train a Structure-GAN using the ground truth surface normals from Kinect. Because the perspective distortion of texture is more directly related to normals than to depth, we use surface normal to represent image structure in this paper. We learn in parallel our Style-GAN which is conditional on the ground truth surface normals...Once we have trained an initial Style-GAN and Structure-GAN, we combine them together and perform end-to-end learning jointly where images are generated” teaches learning (running) the Structure-GAN and Style-GAN in parallel to generate (render) images; pg. 318 last paragraph to pg. 319 first paragraph: “Images are a product of two separate phenomena: Structure: this encodes the underlying geometry of the scene. It refers to the underlying mesh, voxel representation etc. Style: this encodes the texture on the objects and the illumination. In this paper, we build upon this IM101 principle of image formation and factor the generative adversarial network (GAN) into two generative processes as Fig. 1. The first, a structure generative model (namely Structure-GAN), takes z˜ and generates the underlying 3D structure (y3D) for the scene. The second, a conditional generative network (namely Style-GAN), takes y3D as input and noise z˜ to generate the image yI . We call this factored generative network Style and Structure Generative Adversarial Network (S2-GAN)” teaches the images generated are three-dimensional images with noise additions, thus rendering the generated pg. 327 last full paragraph: “One application of our Style-GAN is rendering synthetic scenes. We use the 3D models annotated in [57] to generate the synthetic scenes. We use the scenes corresponding to the NYUv2 test set and make some modifications by rotation, zooming in/out. As the last two rows of Fig. 6 show, we can obtain very realistic rendering results on 3D models” teaches that images can be modified by rotation or zooming in/out, thus rendering the viewpoints in the images are changed).
Wang et al., Chi et al., Im et al., and Wang-2 are analogous art to the claimed invention because they are directed to implementation of data analytics.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate run two networks in parallel to render one or more three-dimensional images in which viewpoints may be changed as taught by Wang-2 to the disclosed invention of Wang et al. in view of Chi et al. in view of Im et al.
One of ordinary skill in the arts would have been motivated to make this modification because “factoring style and structure simplifies the overall generative process and leads to more realistic high-resolution images” (Wang-2 pg. 319 last paragraph).
Regarding Claim 2,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 teaches the graphics multiprocessor of claim 1.
Chi et al. further teaches the processor to: expose embedded cast operations in load instructions and store instructions via an application programming interface (API) (pg. 34 Section IV A to pg. 35: “Figure 7 shows the stack of PRIME to support NN programming, which allows developers to easily configure the FF subarrays for NN applications1. From software programming to hardware execution, there are three stages: programming (coding), compiling (code optimization), and code execution. In the programming stage, PRIME provides application programming interfaces (APIs) so that they allow developers to: 1) map the topology of the NN to the FF subarrays, Map_Topology, 2) program the synaptic weights into mats, Program_Weight, 3) configure the data paths of the FF subarrays, Config_Datapath, 4) run computation, Run, and 5) post-process the result, Post_Proc” teaches logic (including software and hardware logic) to expose cast operations such as “Map_Topology” and “Config_Datapath” in load and store instructions (see pg. 32 Table I) via an API; Table IV teaches CPU (processor)).
Wang et al. and Chi et al. are analogous art to the claimed invention because they are directed to neural network implementations.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the processor to: expose embedded cast operations in load instructions and store instructions via an application programming interface (API) as taught by Chi et al. to the disclosed invention of Wang et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to introduce a software-hardware interface framework in which neural network mapping and data allocation are optimized during compile time to support switching full function (FF) subarrays between memory and computation modes at run time and in which precisions are taken into consideration (Chi et al. pg. 34 Section IV, pg. 31 third paragraph, Table IV).
Regarding Claim 3,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 teaches the graphics multiprocessor of claim 2. 
Chi et al. further teaches wherein: the load instructions and store instructions are loaded using variable precisions (pg. 31 third paragraph: “First, NN computation requires SAs to offer much higher precision than memory does. We adopt a Po-bit (Po ≤ 8) precision reconﬁgurable SA design that has been tested through fabrication [64]. Second, we allow SA’s precision to be conﬁgured as any value between 1-bit and Po-bit” teaches using variable precision (“any value between 1-bit and Po-bit”) to implement the system; pg. 32 Table I teaches the system includes load and store instructions). 
Wang et al. and Chi et al. are analogous art to the claimed invention because they are directed to neural network implementations.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein: the load instructions and store instructions are loaded using variable precisions as taught by Chi et al. to the disclosed invention of Wang et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to introduce a software-hardware interface framework in which neural network mapping and data allocation are optimized during compile time to support switching full function (FF) subarrays between memory and computation modes at run time and in which precisions are taken into consideration (Chi et al. pg. 34 Section IV, pg. 31 third paragraph, Table IV).
Regarding Claim 4,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 teaches the graphics multiprocessor of claim 3. 
Chi et al. further teaches wherein: the variable precisions comprise 2 bit, 3 bit, or 7 bit precision (pg. 31 third paragraph: “First, NN computation requires SAs to offer much higher precision than memory does. We adopt a Po-bit (Po ≤ 8) precision reconﬁgurable SA design that has been tested through fabrication [64]. Second, we allow SA’s precision to be conﬁgured as any value between 1-bit and Po-bit” teaches using variable precision (“any value between 1-bit and Po-bit”) to implement the system in which Po ≤ 8, which would include 2 bit, 3 bit, and 7 bit).
Wang et al. and Chi et al. are analogous art to the claimed invention because they are directed to neural network implementations.

One of ordinary skill in the arts would have been motivated to make this modification in order to introduce a software-hardware interface framework in which neural network mapping and data allocation are optimized during compile time to support switching full function (FF) subarrays between memory and computation modes at run time and in which precisions are taken into consideration (Chi et al. pg. 34 Section IV, pg. 31 third paragraph, Table IV).
Regarding Claim 5,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 teaches the graphics multiprocessor of claim 3. 
Wang et al. further teaches wherein: a first type of computations remain in a baseline precision (pg. 7 fourth full paragraph: “We setup benchmarks on the machine Everest (TABLE 2) using double precision L3 BLAS routines” teaches a first type of computations remain in benchmark (baseline) precision).
Regarding Claim 9,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 teaches the graphics multiprocessor of claim 1. 
Wang et al. further teaches wherein the graphics multiprocessor comprises at least one graphics processing unit (GPU) (see Fig. 2).
Regarding Claim 11,
Wang et al. teaches An electronic device, comprising: a graphics multiprocessor comprising (Fig. 2 and pg. 5 second full paragraph: “Our scheduling runtime achieves three specific goals: the proper load balancing on heterogeneous multi-GPUs and multi-CPUs, the efficient communication with locality aware scheduling and the sufficient overlapping of computation and communication” teach a graphics multiprocessor system with multiple GPUs, which together form an electronic device): 
...an instruction unit to dispatch instructions in the stream of instructions for execution (pg. 5 last full paragraph to pg. 6: “Reservation Station (RS): a buffer designed to hold the upcoming tasks for a GPU. The runtime conducts work stealing and priority scheduling on it. Each slot of a RS conveys a task priority, a task metadata, and a stream index” and pg. 6 fifth to sixth full paragraphs: “The CUDA stream is sequential operations executed in the issued order on the GPU...the RS directly maps top 4 prioritized tasks onto 4 CUDA streams” teach a reservation station (corresponds to instruction unit) that maps (dispatches) tasks (instructions) onto CUDA streams for execution); 
a general-purpose graphics processing compute block comprising a plurality of graphics processing cores, the graphics processing cores comprising a plurality of execution units to execute the instructions (Fig. 2 teaches multiple general-purpose graphics processing compute blocks, each block comprising graphics processing cores, which comprise a plurality of GPUs (executive units) that execute instructions in the tasks); and 
a processor to (Fig. 4 teaches the system contains a CPU and GPUs, which all can correspond to a processor).
Wang et al. does not appear to explicitly teach an instruction cache to receive a stream of instructions.
However, Chi et al. teaches an instruction cache to receive a stream of instructions (Table IV teaches the system’s configuration includes L1 I Cache (instruction cache) to receive instructions).
Wang et al. and Chi et al. are analogous art to the claimed invention because they are directed to neural network implementations.

One of ordinary skill in the arts would have been motivated to make this modification in order to introduce a software-hardware interface framework in which neural network mapping and data allocation are optimized during compile time to support switching full function (FF) subarrays between memory and computation modes at run time and in which precisions are taken into consideration (Chi et al. pg. 34 Section IV, pg. 31 third paragraph, Table IV).
Wang et al. in view of Chi et al. does not appear to explicitly teach generate synthetic data for a generative adversarial network (GAN) using the plurality of execution units.
However, Im et al. teaches generate synthetic data for a generative adversarial network (GAN) using the plurality of execution units (pg. 3 last full paragraph: “We call our proposed method generative adversarial parallelization (GAP)...GAP can be applied to DCGAN or GRAN, or we can even apply GAP on several types of GANs simultaneously. Say, we have four GPUs available on which to parallelize models. We can allocate two GPUs for DCGANs and the remaining two GPUs for GRANs” teaches using multiple GPUs (execution units) to implement parallel generative adversarial networks; pg. 2 second full paragraph: “A GAN consists of a generator G and discriminator D, both parameterized as feed-forward neural networks. The goal of the generator is to generate samples that fool the discriminator from thinking that those samples are from the data distribution” teaches a generative adversarial network contains a generator G that generates samples (generated samples correspond to synthetic samples) that aim to fool the discriminator).
Wang et al., Chi et al., and Im et al. are analogous art to the claimed invention because they are directed to neural network implementations.

One of ordinary skill in the arts would have been motivated to make this modification in order to leverage the advantages of GPUs for implementation of parallel generative adversarial networks, noting that “Graphics Processing Units, (GPUs) have played a fundamental role in advancing deep learning, in particular because deep architectures are so well suited to parallelism” (Im et al., pg. 2 first and second full paragraph).
Wang et al. in view of Chi et al. in view of Im et al. does not appear to explicitly teach run two networks in parallel to render one or more three-dimensional images in which viewpoints may be changed. 
However, Wang-2 teaches run two networks in parallel to render one or more three-dimensional images in which viewpoints may be changed (pg. 320 first full paragraph: “we first learn the Style-GAN and Structure-GAN in an independent manner. We use the NYUv2 RGBD dataset [14] with more than 200K frames for learning the initial networks. We train a Structure-GAN using the ground truth surface normals from Kinect. Because the perspective distortion of texture is more directly related to normals than to depth, we use surface normal to represent image structure in this paper. We learn in parallel our Style-GAN which is conditional on the ground truth surface normals...Once we have trained an initial Style-GAN and Structure-GAN, we combine them together and perform end-to-end learning jointly where images are generated” teaches learning (running) the Structure-GAN and Style-GAN in parallel to generate (render) images; pg. 318 last paragraph to pg. 319 first paragraph: “Images are a product of two separate phenomena: Structure: this encodes the underlying geometry of the scene. It refers to the underlying mesh, voxel representation etc. Style: this encodes the texture on the objects and the illumination. In this paper, we build upon this IM101 principle of image formation and factor the generative adversarial network (GAN) into two generative processes as Fig. 1. The first, a structure generative model (namely Structure-GAN), takes z˜ and generates the underlying 3D structure (y3D) for the scene. The second, a conditional generative network (namely Style-GAN), takes y3D as input and noise z˜ to generate the image yI . We call this factored generative network Style and Structure Generative Adversarial Network (S2-GAN)” teaches the images generated are three-dimensional images with noise additions, thus rendering the generated images are three-dimensional images; pg. 327 last full paragraph: “One application of our Style-GAN is rendering synthetic scenes. We use the 3D models annotated in [57] to generate the synthetic scenes. We use the scenes corresponding to the NYUv2 test set and make some modifications by rotation, zooming in/out. As the last two rows of Fig. 6 show, we can obtain very realistic rendering results on 3D models” teaches that images can be modified by rotation or zooming in/out, thus rendering the viewpoints in the images are changed).
Wang et al., Chi et al., Im et al., and Wang-2 are analogous art to the claimed invention to the claimed invention because they are directed to implementation of data analytics.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate run two networks in parallel to render one or more three-dimensional images in which viewpoints may be changed as taught by Wang-2 to the disclosed invention of Wang et al. in view of Chi et al. in view of Im et al.
One of ordinary skill in the arts would have been motivated to make this modification because “factoring style and structure simplifies the overall generative process and leads to more realistic high-resolution images” (Wang-2 pg. 319 last paragraph).


Regarding Claim 12,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 teaches the electronic device of claim 11. 
Chi et al. further teaches further comprising logic, at least partially including hardware logic, to: expose embedded cast operations in load instructions and store instructions via an application programming interface (API) (pg. 34 Section IV A to pg. 35: “Figure 7 shows the stack of PRIME to support NN programming, which allows developers to easily configure the FF subarrays for NN applications1. From software programming to hardware execution, there are three stages: programming (coding), compiling (code optimization), and code execution. In the programming stage, PRIME provides application programming interfaces (APIs) so that they allow developers to: 1) map the topology of the NN to the FF subarrays, Map_Topology, 2) program the synaptic weights into mats, Program_Weight, 3) configure the data paths of the FF subarrays, Config_Datapath, 4) run computation, Run, and 5) post-process the result, Post_Proc” teaches logic (including software and hardware logic) to expose cast operations such as “Map_Topology” and “Config_Datapath” in load and store instructions (see pg. 32 Table I) via an API; Table IV teaches CPU (processor)).
Wang et al. and Chi et al. are analogous art to the claimed invention because they are directed to neural network implementations.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising logic, at least partially including hardware logic, to: expose embedded cast operations in load instructions and store instructions via an application programming interface as taught by Chi et al. to the disclosed invention of Wang et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to introduce a software-hardware interface framework in which neural network mapping and data allocation are optimized during compile time to support switching full function (FF) subarrays between 
Regarding Claim 13,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 teaches the electronic device of claim 12. 
Chi et al. further teaches wherein: the load instructions and store instructions are be loaded using variable precisions (pg. 31 third paragraph: “First, NN computation requires SAs to offer much higher precision than memory does. We adopt a Po-bit (Po ≤ 8) precision reconﬁgurable SA design that has been tested through fabrication [64]. Second, we allow SA’s precision to be conﬁgured as any value between 1-bit and Po-bit” teaches using variable precision (“any value between 1-bit and Po-bit”) to implement the system; pg. 32 Table I teaches the system includes load and store instructions). 
Wang et al. and Chi et al. are analogous art to the claimed invention because they are directed to neural network implementations.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein: the load instructions and store instructions are be loaded using variable precisions as taught by Chi et al. to the disclosed invention of Wang et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to introduce a software-hardware interface framework in which neural network mapping and data allocation are optimized during compile time to support switching full function (FF) subarrays between memory and computation modes at run time and in which precisions are taken into consideration (Chi et al. pg. 34 Section IV, pg. 31 third paragraph, Table IV).


Regarding Claim 14,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 teaches the electronic device of claim 13, 
Chi et al. further teaches further comprising logic, wherein: the variable precisions comprise 2 bit, 3 bit, or 7 bit precision (pg. 31 third paragraph: “First, NN computation requires SAs to offer much higher precision than memory does. We adopt a Po-bit (Po ≤ 8) precision reconﬁgurable SA design that has been tested through fabrication [64]. Second, we allow SA’s precision to be conﬁgured as any value between 1-bit and Po-bit” teaches using variable precision (“any value between 1-bit and Po-bit”) to implement the system in which Po ≤ 8, which would include 2 bit, 3 bit, and 7 bit).
Wang et al. and Chi et al. are analogous art to the claimed invention because they are directed to neural network implementations.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising logic, wherein: the variable precisions comprise 2 bit, 3 bit, or 7 bit precision as taught by Chi et al. to the disclosed invention of Wang et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to introduce a software-hardware interface framework in which neural network mapping and data allocation are optimized during compile time to support switching full function (FF) subarrays between memory and computation modes at run time and in which precisions are taken into consideration (Chi et al. pg. 34 Section IV, pg. 31 third paragraph, Table IV).
Regarding Claim 15,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 teaches the electronic device of claim 13.
Wang et al. further teaches wherein a first set of computations remain in a baseline precision (pg. 7 fourth full paragraph: “We setup benchmarks on the machine Everest (TABLE 2) using double precision L3 BLAS routines” teaches a first type of computations remain in benchmark (baseline) precision).
Regarding Claim 19,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 teaches the electronic device of claim 11. 
Wang et al. further teaches wherein the electronic device comprises at least one graphics processing unit (GPU) (see Fig. 2).

Claims 6-8, 10, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“BLASX: A High Performance Level-3 BLAS Library for Heterogeneous Multi-GPU Computing”; hereinafter “Wang et al.”) in view of Chi et al. (“PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory”) in view of Im et al. (“GENERATIVE ADVERSARIAL PARALLELIZATION”) in view of Xiaolong Wang and Abhinav Gupta (“Generative Image Modeling Using Style and Structure Adversarial Networks”; hereinafter “Wang-2”) and further in view of Falcon et al. (US 2016/0026912 A1).
Regarding Claim 6,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 teaches the graphics multiprocessor of claim 5.
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 does not appear to explicitly teach wherein: the baseline precision comprises 8 bit or 16 bit precision.
However, Falcon et al. teaches wherein: the baseline precision comprises 8 bit or 16 bit precision (pg. 10 [0099]: “In one embodiment, such multipliers may include 8-bit fixed-point multipliers” and pg. 3 [0032]: “For example, in one embodiment, the bits in a 64-bit register may be organized as a source operand containing four separate 16-bit data elements, each of which represents a separate 16-bit value. This type of data may be referred to as 'packed' data type or 'vector' data type, and operands of this data type may be referred to as packed data operands or vector operands” teach internal computations remain in a baseline precision, such as 8-bit and 16-bit precision).
Wang et al., Chi et al., Im et al., Wang-2 and Falcon et al. are analogous art to the claimed invention because they are directed to implementation of data analytics.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein: the baseline precision comprises 8 bit or 16 bit precision as taught by Falcon et al. to the disclosed invention of Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a system to “reconfigure...calculation circuits to perform filter or average operations at desirable precisions” (Falcon et al. pg. 9 [0086]).
Regarding Claim 7,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 in view of Falcon et al. teaches the graphics multiprocessor of claim 6.
Im et al. further teaches the processor to: run multiple networks to render new samples (pg. 3 last full paragraph: “We call our proposed method generative adversarial parallelization (GAP)...GAP can be applied to DCGAN or GRAN, or we can even apply GAP on several types of GANs simultaneously. Say, we have four GPUs available on which to parallelize models. We can allocate two GPUs for DCGANs and the remaining two GPUs for GRANs” teaches using multiple GPUs (processors) to implement multiple networks; pg. 2 second full paragraph: “A GAN consists of a generator G and discriminator D, both parameterized as feed-forward neural networks. The goal of the generator is to generate samples that fool the discriminator from thinking that those samples are from the data distribution” teaches a generative adversarial network contains a generator G that generates new samples that aim to fool the discriminator).
Wang et al., Chi et al., and Im et al. are analogous art to the claimed invention because they are directed to neural network implementations.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the processor to: run multiple networks to render new samples as taught by Im et al. to the disclosed invention of Wang et al. in view of Chi et al. 
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage the advantages of GPUs for implementation of parallel generative adversarial networks, noting that “Graphics Processing Units, (GPUs) have played a fundamental role in advancing deep learning, in particular because deep architectures are so well suited to parallelism” (Im et al., pg. 2 first and second full paragraph).
Regarding Claim 8,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 in view of Falcon et al. teaches the graphics multiprocessor of claim 7.
Im et al. further teaches wherein: the multiple networks are run in parallel (pg. 3 last full paragraph: “We call our proposed method generative adversarial parallelization (GAP)...GAP can be applied to DCGAN or GRAN, or we can even apply GAP on several types of GANs simultaneously. Say, we have four GPUs available on which to parallelize models. We can allocate two GPUs for DCGANs and the remaining two GPUs for GRANs” teaches using multiple GPUs (processors) to implement multiple networks in which the networks are run in parallel).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein: the multiple networks are run in parallel as taught by Im et al. to the disclosed invention of Wang et al. in view of Chi et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage the advantages of GPUs for implementation of parallel generative adversarial networks, noting that “Graphics Processing Units, (GPUs) have played a fundamental role in advancing deep learning, in particular because deep architectures are so well suited to parallelism” (Im et al., pg. 2 first and second full paragraph).
Regarding Claim 10,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 teaches the graphics multiprocessor of claim 1.
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 does not appear to explicitly teach wherein the plurality of execution units are on a single integrated circuit.
However, Falcon et al. teaches wherein the plurality of execution units are on a single integrated circuit (pg. 12 [0128]: “For purposes of this application, a processing system may include any system that has a processor, such as, for example; a digital signal processor (DSP), a microcontroller, an application specific integrated circuit (ASIC), or a microprocessor” teaches that the system contains an application specific integrated circuit acting as a processor; pg. 7 [0075]: “an application processor 710 which may include a set of one or more cores” teaches the processor contains multiple cores (execution units)).
Wang et al., Chi et al., Im et al., Wang-2, and Falcon et al. are analogous art to the claimed invention because they are directed to implementation of data analytics.

One of ordinary skill in the arts would have been motivated to make this modification in order to implement a system to “reconfigure...calculation circuits to perform filter or average operations at desirable precisions” in which the system is implemented by an application specific integrated circuit (ASIC) (Falcon et al. pg. 9 [0086]; pg. 12 [0128]).
Regarding Claim 16,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 teaches the electronic device of claim 15.
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 does not appear to explicitly teach wherein: the baseline precision comprises 8 bit or 16 bit precision.
However, Falcon et al. teaches wherein: the baseline precision comprises 8 bit or 16 bit precision (pg. 10 [0099]: “In one embodiment, such multipliers may include 8-bit fixed-point multipliers” and pg. 3 [0032]: “For example, in one embodiment, the bits in a 64-bit register may be organized as a source operand containing four separate 16-bit data elements, each of which represents a separate 16-bit value. This type of data may be referred to as 'packed' data type or 'vector' data type, and operands of this data type may be referred to as packed data operands or vector operands” teach internal computations remain in a baseline precision, such as 8-bit and 16-bit precision).
Wang et al., Chi et al., Im et al., Wang-2, and Falcon et al. are analogous art to the claimed invention because they are directed to implementation of data analytics.

One of ordinary skill in the arts would have been motivated to make this modification in order to implement a system to “reconfigure...calculation circuits to perform filter or average operations at desirable precisions” (Falcon et al. pg. 9 [0086]).
Regarding Claim 17,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 in view of Falcon et al. teaches the electronic device of claim 16.
Im et al. further teaches further comprising the processor to: run multiple networks to render new samples (pg. 3 last full paragraph: “We call our proposed method generative adversarial parallelization (GAP)...GAP can be applied to DCGAN or GRAN, or we can even apply GAP on several types of GANs simultaneously. Say, we have four GPUs available on which to parallelize models. We can allocate two GPUs for DCGANs and the remaining two GPUs for GRANs” teaches using multiple GPUs (processors) to implement multiple networks; pg. 2 second full paragraph: “A GAN consists of a generator G and discriminator D, both parameterized as feed-forward neural networks. The goal of the generator is to generate samples that fool the discriminator from thinking that those samples are from the data distribution” teaches a generative adversarial network contains a generator G that generates new samples that aim to fool the discriminator).
Wang et al., Chi et al., and Im et al. are analogous art to the claimed invention because they are directed to neural network implementations.

One of ordinary skill in the arts would have been motivated to make this modification in order to leverage the advantages of GPUs for implementation of parallel generative adversarial networks, noting that “Graphics Processing Units, (GPUs) have played a fundamental role in advancing deep learning, in particular because deep architectures are so well suited to parallelism” (Im et al., pg. 2 first and second full paragraph).
Regarding Claim 18,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 in view of Falcon et al. teaches the electronic device of claim 17.
Im et al. further teaches wherein: the multiple networks are run in parallel (pg. 3 last full paragraph: “We call our proposed method generative adversarial parallelization (GAP)...GAP can be applied to DCGAN or GRAN, or we can even apply GAP on several types of GANs simultaneously. Say, we have four GPUs available on which to parallelize models. We can allocate two GPUs for DCGANs and the remaining two GPUs for GRANs” teaches using multiple GPUs (processors) to implement multiple networks in which the networks are run in parallel).
Wang et al., Chi et al., and Im et al. are analogous art to the claimed invention because they are directed to neural network implementations.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein: the multiple networks are run in parallel as taught by Im et al. to the disclosed invention of Wang et al. in view of Chi et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage the advantages of GPUs for implementation of parallel generative adversarial networks, noting 
Regarding Claim 20,
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 teaches electronic device of claim 11.
Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2 does not appear to explicitly teach wherein the plurality of execution units are on a single integrated circuit.
However, Falcon et al. teaches wherein the plurality of execution units are on a single integrated circuit (pg. 12 [0128]: “For purposes of this application, a processing system may include any system that has a processor, such as, for example; a digital signal processor (DSP), a microcontroller, an application specific integrated circuit (ASIC), or a microprocessor” teaches that the system contains an application specific integrated circuit acting as a processor; pg. 7 [0075]: “an application processor 710 which may include a set of one or more cores” teaches the processor contains multiple cores (execution units)).
Wang et al., Chi et al., Im et al., Wang-2, and Falcon et al. are analogous art to the claimed invention because they are directed to neural network implementations.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the plurality of execution units are on a single integrated circuit as taught by Falcon et al. to the disclosed invention of Wang et al. in view of Chi et al. in view of Im et al. in view of Wang-2.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a system to “reconfigure...calculation circuits to perform filter or average operations at .

Response to Arguments
In response to amendments and remarks filed on 09/07/2021, the grounds for objections to claims 9 and 19 made in the previous Office Action have been withdrawn. However, claims 9 and 19 are objected to based on the ground presented in the Claim Objections section of the present Office Action.

Applicant's arguments filed on 09/07/2021 with respect the 35 U.S.C. 103 rejection to claims 1 and 11 have been fully considered but they are not persuasive. Applicant asserts that “[t]he cited references, alone or in combination, neither discloses (nor even suggest) an arrangement in which a graphics multiprocessor comprises an instruction cache to receive a stream of instructions, an instruction unit to dispatch instructions in the stream of instructions for execution, a general-purpose graphics processing compute block comprising a plurality of graphics processing cores, the graphics processing cores comprising a plurality of execution units to execute the instructions, and a processor to generate synthetic data for a generative adversarial network (GAN) using the plurality of execution units, and run two networks in parallel to render one or more three-dimensional images in which viewpoints may be changed, as recited in claim 1 as amended herein. Therefore, the cited references, alone or in combination, cannot render obvious claim 1” (Remarks, pg. 6).
Examiner’s Response:
The Examiner respectfully disagrees. Applicant generally asserts that the cited references do not disclose or suggest the claimed invention of claims 1 and 11, but does not provide any specific explanation. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how 

Since Applicant relies on the above arguments for dependent claims of claims 1 and 11, the above response is applicable to the dependent claims of claims 1 and 11.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: LIN et al. (US 2016/0328645 A1) teaches reducing computational complexity for a fixed point neural network operating in a system having a limited bit width in a multiplier-accumulator (MAC), which is relevant to Fig. 22 of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YING YU CHEN/Examiner, Art Unit 2125